Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1, and 11, “the agent” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelken (US 2005/0187913) in view of Hayes-Roth (US 2003/0028498).
Nelken discloses:
1, 11. A system for knowledge system management, the system comprising: 
a processor; and a memory coupled to the processor (inherent in both client and customer service interface, Fig. 1), wherein the memory has stored thereon instructions that, when executed by the processor, cause the processor to:
receive a question from a customer (customers ask a question/query in natural language or text, 0031; e.g., 610, Fig. 6; “text field box for entering a natural language query, and a language analysis server for extracting concepts from the natural language query and classifying the natural language query into predefined categories via computed match scores based upon the extracted concepts and information contained within an adaptable knowledge base”, abstract; “The selectable text box 320 may include a plurality of drop-down boxes 322 that comprise predefined questions or statements, selectable by a user. For example, if the customer service interface 115 services a financial institution, then the drop-down boxes 322 may include customer service issues such as loans, new accounts, PIN numbers, monetary transfers, among others”, 0027; “The text field box 330 comprises a selectable area in which the user may compose a natural language message to the customer service interface 115”, 0028); 
process the question and a series of prior questions via a text analytics system (reads on processing natural language or textual data, 0031; “text field box for entering a natural language query, and a language analysis server for extracting concepts from the natural language query and classifying the natural language query into predefined categories via computed match scores based upon the extracted concepts and information contained within an adaptable knowledge base”, abstract) to infer the intent of the customer (determining intent reads on determining what the customer is asking, what category/topic the question is classified in or what their mood is based on analyzing the query/question “text field box for entering a natural language query, and a language analysis server for extracting concepts from the natural language query and classifying the natural language query into predefined categories via computed match scores based upon the extracted concepts and information contained within an adaptable knowledge base”, abstract);
determine based on the inferred intent, whether a first criterion (reads on level of difficulty or ambiguity of question) is satisfied (620, Fig. 6) for obtaining an automated response to the question, (“the language analysis server 210 computes, for each predefined category, a match score based upon concepts associated with the predefined categories, concepts extracted from the query, and metadata”, “language analysis server 210 computes a first, a second, and a third match score in classifying the query to the first, the second, and the third predefined categories, respectively, where the second match score is greater than the first match score, and the first match score is greater than the third match score. For example, the second match score may be 95, the first match score may be 42, and the third match score may be 16.”, 0033;
“If each of the corresponding match scores is less than a predetermined threshold score (where each predefined category may have a different predetermined threshold score), or based upon an analysis of the match scores according to a predetermined logic, then the customer service interface 115 responds via the first set of communications”, 0036;
620, Fig. 6; reads on e.g., customer turning on a computer device, making a query, wanting a response, and not terminating call before receiving a response; even reads on just submitting English or a language that can be understood; client doesn’t ;
in response to determining that the first criterion (level of question complexity, difficulty, ambiguity or match score, see abstract, 0033-0036) is not satisfied, “establish a communication” (not further defined, reads on establishing any communication, contacting agent in anyway) with the “agent” (not further defined, agent reads on AI, server, hardware, software, human) for handling the question; 
in response to determining that the first criterion is satisfied (higher match score, 0033-0036), transmit the question to a “knowledge system” (reads on knowledge base or any other knowledge, e.g., 645, Fig. 6) for generating automated responses to questions (“however, at least one of the corresponding match scores received by the server 205 via the communication 518 is greater than or equal to the predetermined threshold score (also referred to as a predetermined threshold level), then the customer service interface 115 responds with the communication ; 
receive the automated response to the question from the knowledge system (e.g. 0037; 655, Fig. 6); 
determine whether or not the automated response satisfies a second criterion for providing the automated response to the customer (e.g., “the second match score may be 95, the first match score may be 42, and the third match score may be 16.”, 0033”; or receiving customer feedback pertaining to first response or receiving a second query because first response did not satisfy customer, 0025, 0034, 0045-0048); and 
in response to determining that the automated response satisfies the second criterion, transmit the automated response to an electronic device operated by the customer (does not specify that first automated response was not sent to customer, reads on two or more responses/answers being transmitted to customers, reads on sending response to customer 0025, 0034-0037, 0043-0048, see Fig. 6 also; “however, at least one of the corresponding match scores received by the server 205 via the communication 518 is greater than or equal to the predetermined threshold score (also referred to as a predetermined threshold level), then the customer service interface 115 responds with .
However Nelken fails to particularly call for prior questions, as specified in claim 1 and 11.
Hayes teaches prior question (“agent can provide immediate answers to the customer's questions. This may be accomplished by different methods, including but not limited to the following: providing direct answers to particular questions based on knowledge encoded in the agent's knowledge base; "pushing" information to the customer by navigating to particular site locations or retrieving information from a database or other external knowledge sources.”, 0044; “a customer who asks a lot of personal questions.”, 0050).
It would have been obvious, before the effective filing date, to combine the references because they are in the same field of endeavor and by processing prior questions a system can build customer profiles and may detect trends in queries.
 2, 12. The system of claim 1, wherein the instructions further cause the processor to determine contextual information regarding the question (reads on anything pertaining to query, abstract, Fig.6, reads on query data itself, voice data, . 3, 13. The system of claim 2, wherein the contextual information (Nelken: 0024, 0032) comprises a “topic trend” (not further defined, reads on categories of questions) of the question (reads on an inherent subject; theme; meaning; topic; or intent 0006-0007; of query). 4, 14. The system of claim 2, wherein the contextual information comprises stored profile information regarding the customer (peripheral data, such as name, account number, 0032). 5, 15. The system of claim 2, wherein the instructions further cause the processor to transmit the contextual information (reads on query supplemental data pertaining to customer or query) to the knowledge system along with the question (“the language analysis server 210 computes, for each predefined category, a match score based upon concepts associated with the predefined categories, concepts extracted from the query, and metadata”, “language analysis server 210 computes a first, a second, and a third match score in classifying the query to the first, the second, and the third predefined categories, respectively, where the second match score is greater than the first match score, and the first match score is greater than the match score may be 95, the first match score may be 42, and the third match score may be 16.”, 0033). 7, 17. The system of claim 1, wherein the second criterion comprises a confidence level for an accuracy of the automated response being above a predetermined threshold (0033-0037, 0043-0048). 8, 18. The system of claim 7, wherein the instructions further cause the processor to route a communication link with the electronic device operated by the customer to an agent device in response to determining that the automated response does not satisfy the second criterion (e.g., 0034-0037, 0043-0048, see Fig. 6 also). 9, 19. The system of claim 1, wherein the second criterion comprises the automated response being shorter than a predetermined length (0037). 10, 20. The system of claim 1, wherein the instructions further cause the processor to route a communication link with the electronic device operated by the customer to an agent device in response to determining that the question does not satisfy the first criterion (reads on Fig. 6 or “if the client 105 does not respond to the resource page within a given time limit, or if the client 105 disconnects from the server 205, for example, the second communicative action 534 comprising a non-response is sent to the server 205”, 0040; 0034-0037, 0043-0048; abstract). 

Claim Rejections - 35 USC § 103
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nelken and Hayes, as set forth above in view of Yeracaris (US 2014/0288932).
Although Nelken discloses determining what a customer says or queries for Nelken fails to use the exact term "terminate".
Yeracaris teaches the additional vocabulary term of terminate/cancel (""Say MAKE if you want to make a reservation, STATUS if you would like to check on status of a reservation, or CANCEL to cancel a reservation", 0010"; "recognizing the word (which can be propagated to other grammars that include the same word, such as a grammar associated with the " Cancel Reservation" intent)", 0113).
It would have been obvious to combine the references before the effective filing data because they are in the same field of endeavor and by expanding the categories to include a category of terminating service for the purpose of knowing what type of agent to route a query to or how to handle the concern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/DAVID R VINCENT/     Primary Examiner, Art Unit 2123